Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered. By way of this submission, Applicant has amended claims 1, 11, and 64, and introduced new claims 68-69.
Claims 1, 3-4, 6-7, 11-13, 16-19, 26-29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-69 are currently pending in the application. Claims 26-28, 40, and 66-67 remain withdrawn from consideration.
Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39, 41-42, 44, 46-49, 53, 62-65, and 68-69 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated February 22, 2022.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2022 was filed after the mailing date of the first Office action on the merits on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mueller (WO2017210617A2) as evidenced by Pauken (Trends Immunol. 2015 Apr;36(4):265-76.).
Applicant's arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-65 were previously rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO2017210617A2) in view of Pauken (Trends Immunol. 2015 Apr;36(4):265-76.).
Applicant argues that Mueller does not teach or suggest effecting the recited treatment comprising administration of an immune checkpoint inhibitor specifically to a subject who had been identified as recited in the claims. Applicant asserts that this identifying step distinguishes the instant claims over the prior art. 
Applicant's arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new grounds of rejection is issued, necessitated by Applicant's amendments to the claims:

Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39, 41-42, 44, 46-49, 53, 62-65, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO2017210617A2) in view of Long (Nat Med. 2015 Jun;21(6):581-90.), Pauken (Trends Immunol. 2015 Apr;36(4):265-76), and Blackburn (Proc Natl Acad Sci U S A. 2008 Sep 30;105(39):15016-21.).
Mueller teaches the administration of CAR-expressing cells which target CD19 in conjugation with the anti-PD-L1 antibody MEDI4736 (page 334, line 26 through page 335, line 16). Mueller teaches that molecules which inhibit PD-L1 enhance the activity of the CAR- expressing cell (page 37, line 31-35).
Mueller further teaches a method of treating cancer, comprising administering a second therapy after being administered a first CAR-expressing cell therapy and the patient has been determined to not have responded to said first therapy (page 19, lines 8-14, also see claim 26). Mueller further teaches that the combination of a CD19 CAR and a PD-L1 inhibitor is useful in treating patients with acute lymphoblastic leukemia (ALL) who have relapsed based on one or more of reappearance of blasts in the blood or bone marrow (page 52, lines 5-15).
Mueller also teaches features of CARs which include intracellular signaling domains such as ITAM and CD3-zeta (page 78). Mueller also teaches costimulatory molecules such as 4-1BB (page 79). Mueller also teaches that the cell expressing the CAR molecule is an NK cell or a CD4+/CD8+ T cell (page 37, lines 12-16).
Mueller further teaches dosages of CAR expressing cells of 0.1 x 108 cells (page 3, lines 7-10).
Furthermore, with regards to the newly added identifying step of claim 1, Mueller teaches monitoring effectiveness of CAR expressing cell therapy, comprising measuring peak expansion and persistence of CAR expressing cells, wherein the value is indicative of the subject’s responsiveness (page 29, lines 5-20). Mueller also teaches identifying a subject as a non-responder or relapser after CAR therapy and administering an additional agent such as a checkpoint inhibitor to the subject (page 27, line 13 through page 28, line 19).  
Mueller also teaches that checkpoint inhibitors enhance activity of a CAR expressing cell, and that checkpoint inhibitors such as an anti-PD-1 antibody can be administered post CAR therapy between 5 days or 4 months (see, e.g., page 337). 
Mueller also discloses an embodiment where a subject is selected that has not responded to the CAR therapy and may relapses due to poor CAR T cell persistence, and that said subject can be administered a PD-1 inhibitor therapy to achieve an improved therapeutic outcome (page 337, lines 28-34).  
Mueller also teaches CAR T cell levels are measured after administration and that their levels peak within a few weeks, and that patients can experience greater than 1.5-fold reduction as compared to the peak (see, e.g., Figures 4 and 5).
 	However, Mueller does not explicitly teach that inhibition of PD-L1 results in expansion of CAR-T cells.
Long teaches that exhausted T cells have low proliferative and cytokine producing capacities, have high rates of apoptosis and express high levels of inhibitory receptors such as PD-1 (page 581, left column, second paragraph). Long further teaches that early T cell exhaustion is a primary factor limiting the antitumor efficacy of CAR-expressing T cells, and that CAR structure has a central role in predisposing CAR T cells to chronic activation and exhaustion (page 581, right column, second paragraph).
Pauken teaches that blockade of PD-1/PD-L1 in exhausted T cells reverses the exhausted phenotype, resulting in “reinvigoration” of cells, restoring effector functions and increasing cell numbers, i.e., expanding the population (Figure 1). More specifically, administering anti-PD-L1 or anti-PD-L1 antibodies following the development of exhaustion (3-4 weeks after infection by lymphocytic choriomeningitis virus) led to increased CD8+ T cell, proliferation (i.e. expansion), cytokine production and cytolytic activity (page 270, right column) suggesting that anti-PD-L1 antibodies are able to reverse T cell exhaustion even after extended periods of exhaustion. Pauken also describes this phenomenon in the context of cancer immunotherapy (page 272, right column).
Blackburn teaches that blockade of PD-L1 enhances expansion of certain populations of exhausted CD8+ T cells (Figure 3). Blackburn further describes experiments in which exhausted CD8+ T cells were removed from mice 90 days after immunogenic challenge and adoptively transferred to naïve recipient mice. Anti-PD-L1 antibody treatment increased expansion of adoptively transferred cells increased greater than threefold compared to control mice. (Figure 3b).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the use of checkpoint inhibitors such as the anti-PD-L1 antibody MEDI4736 in combination with anti-CD19 CAR-T cell therapy for cancer treatment was known in the art according to Mueller. As Pauken teaches that blockade of PD-1/PD-L1 is able to reinvigorate T cells, it would naturally flow that the administration of an anti-PD-L1 antibody would recover CAR-T cells which have become exhausted after administration and promote expansion of said CAR-T cells, even after an extended period of time. Together, Pauken and Mueller teach a solution to the known problem of T cell exhaustion. Likewise, Long, Pauken and Blackburn recognize that T cell exhaustion is a common problem in response to persistent antigen challenge, with Long in particular noting that this problem is acute in CAR-T cells. From the teachings of Long, Pauken and Blackburn, it was apparent that anti-PD-L1 antibodies were able to reinvigorate CAR-T cells in vivo and restore a more proliferating phenotype after treatment. The skilled artisan would therefore recognize that someone with reduced levels of CAR-T cells 1-4 weeks post administration would benefit from treatment with an anti-PD-L1 antibody.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lastwika ("Regulation and Consequences of PD-L1 Expression in Non-Small Cell Lung Cancer" ProQuest Dissertations and Theses (2014)) teaches that blocking PD-L1 or PD-1 using monoclonal antibodies rescues exhausted T cells and prevents their apoptosis (page 17). Lastwika also teaches that mice without PD-L1 expression have increased expansion and survival of CD8+ memory T cells, suggesting that PD-L1 may negatively regulate CD8+ T cell memory (page 94).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644      

/AMY E JUEDES/            Primary Examiner, Art Unit 1644